Citation Nr: 1232076	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement for service connection for bilateral hearing loss.  





ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk









INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  He also had Army National Guard and Army Reserve service from August 1976 to August 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During a September 2007 VA audiology consult the Veteran reported tinnitus was constant and had been present since his active duty service, and the audiologist diagnosed unilateral tinnitus.  In a June 2008 VA examination the Veteran was diagnosed as having bilateral constant tinnitus.  The Board finds this raises an informal claim for tinnitus that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In his July 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the RO.  Notice of the hearing was sent to the Veteran's address of record; however, the letter was returned by the U.S. Postal Service as undeliverable.  The Veteran failed to appear at the hearing and has not provided a more current address.  Therefore, the Board finds the Veteran's hearing request is deemed withdrawn.  38 C.F.R. §20.704(d). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's entrance examination for the Army in June 1974 showed his hearing was normal in both ears.  In June 1976 the Veteran had an examination in preparation for his separation from service which revealed audiometric results consistent with hearing loss in the right ear; however, under summary of defects and diagnoses, "hearing in right ear" was written and crossed out.  See 38 C.F.R. § 3.385.  This separation examination report also included a signed statement by the Veteran that hearing in his right ear was "not as good as it was on (his) last examination in November 1975.  It [sic] good now.  I am in good health."  There is no evidence of a November 1975 audiological examination in the Veteran's STRs.  Additionally, the June 1976 audiometric evaluation reported the same pure tone threshold results, as appeared on the separation examination, for the Veteran's right ear, with two positive Stenger tests-used to determine validity of unilateral hearing loss.  In a July 1976 DA Form 3082 Statement of Medical Condition, the Veteran reported his medical condition had changed regarding hearing loss in his right ear since his separation examination. 

The Veteran filed a claim for bilateral hearing loss in January 2008.  Results from September 2007 VA audiology consult indicated the Veteran's hearing in both ears met the criteria for hearing loss under 38 C.F.R. § 3.385.  The audiologist diagnosed mild to severe sensorineural hearing loss for the right ear and mild to moderate sensorineural hearing loss for the left ear and recommended referral to ear, nose and throat (ENT) specialists for evaluation of asymmetric hearing loss and unilateral tinnitus.  In a June 2008 VA examination the Veteran was diagnosed as having right unilateral mild to moderate high frequency hearing loss.  The examiner noted the results were "obtained by the third attempt," and opined the Veteran's hearing loss was not at least as likely as not due to noise exposure during military service.  The examiner based his opinion on the facts that the Veteran was around, but not in close proximity to artillery fire during service; however, he participated in hunting/shooting without hearing protection, fired weapons for qualification at the range every year for 17 years and had constant exposure to pump noise at the waste plant for 6 years.       

The Veteran's exposure to noise during military service is conceded.  His Military Occupational Specialty (MOS) was wheel vehicle mechanic and track vehicle mechanic. 

The Board notes the uncertain audiological testing results of the Veteran's hearing, including his separation examination in June 1976 and VA examination in June 2008.  Additionally, testing results from the VA audiology consult in September 2007 are inconsistent with the VA examination results of June 2008.  In June 2008 the VA examiner also failed to address the Veteran's service treatment records or explain the reason for multiple pure tone audiometric testing during the examination.  Therefore, the Board finds the June 2008 VA examination and medical opinion inadequate.  Under these circumstances, a VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the matter of service connection for bilateral hearing loss.     

Accordingly, the case is REMANDED for the following action:

1.  Develop for the Veteran's Army National Guard of North Carolina and Army Reserve records.

2.  Then, schedule the Veteran for a VA ENT examination to assess the current nature and etiology of his hearing loss.  The claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is instructed that the Veteran's exposure to hazardous noise in service is conceded.

The examiner is requested to confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (a 50 percent or greater probability) such hearing loss is related to service.  In rendering this opinion the examiner should specifically address the June 1976 audiometric results, including the relevance of the positive Stenger tests.  

All opinions provided are to include a rationale with references, when necessary, to information in the claims folder.  

3.  The case should be reviewed on the basis of the additional evidence.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


